DETAILED ACTION
In Response to Applicant’s Remarks Filed 5/12/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claims 1-25 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slowly/slow” in claim 1 and 25 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-13,15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yetukuri et al (US 2021/0016686) (“Yetukuri”).  Yetukuri discloses a vehicle seating system for reducing user fatigue, comprising: a seat having a seat back and a seat bottom (fig. 1: 26); a first powered seat adjustment actuator to slowly move said seat back incline slowly forwards and slowly backwards between at least first seat-back position and a second seat-back position (paragraph 0018, 0034: the ECU 40 may adjust the angled of the seatback 30), said slow movement occurring while the vehicle is moving (all features are adjusted while vehicle is being operated and paragraph 0031 expressly discusses driver fatigue), wherein said first power seat adjustment actuator includes an electric motor (the power actuators controlled by the ECU inherently include a motor for movement of the seatback); and, a controller (ECU 40) for automatically controlling movement of said first powered seat adjustment actuator while the vehicle is moving, wherein said controller adjusts the movement of said seat back based on one or more seat adjustment inputs; wherein the one or more seat adjustment inputs include a combination of vehicle (paragraph 0021: a vehicle cabin temperature input may be provided) and occupant data (paragraph 0025: sensor 90 includes a biometric sensor 96); wherein said vehicle and occupant data is wirelessly transferred to a remote device for creation of the one or more seat adjustment inputs; and, wherein the one or more seat adjustment inputs are wirelessly transferred back to the controller from the remote device after creation of the one or more seat adjustment input s(fig. 0035: the ECU may wirelessly transfer/receive data from a remote memory unit and adjust the seat based on the relative information).
As concerns claims 8 and 9, Yetukuri discloses wherein the occupant data includes occupant biometric information including fatigue level (paragraphs 0025 and 0031). 
As concerns claims 10 and 11, Yetukuri discloses wherein the occupant data includes occupant position information including occupant seat location (paragraph 0032: the ECU may adjust the position of the seat along a track based on a person’s detected height or a condition whereby the occupant’s legs are uncomfortable).
As concerns claim 12 and 13, Yetukuri discloses wherein the occupant data includes occupant feedback information including direct feedback (paragraph 0040).
As concerns claim 15, Yetukuri discloses wherein the one or more seat adjustment inputs modify actuation frequency, actuation magnitude, actuation movement, and/or actuation direction (the feedback input discussed in paragraph 0040 modifies at least actuation movement and/or direction).
As concerns claim 16, Yetukuri discloses wherein the seat includes a seat heating and cooling system (paragraph 0021: seat ventilators/coolers 72 and/or one or more heating elements 74 that may be disposed in the seat base 28 and/or the seat back 30), and wherein the seat heating and cooling system is controlled by the one or more seat adjustment inputs (“ The ECU 40 may control the temperature control unit 70 to increase and/or decrease the temperature at or about the seat base 28 and/or the seat back 30”).
As concerns claims 17-20, Yetukuri discloses wherein the one or more seat inputs are capable of being updated through internet connections at user defined locations (paragraphs 0035 and 0036: the seat adjustment inputs is capable of being adjusted by memory units connected to the internet with a user defined location at any location).   
As concerns claim 21, Yetukuri discloses wherein the occupant selects a preset seat adjustment input from a local database (paragraphs 0032, 0036).
As concerns claim 24, Yetukuri discloses wherein the user adjustment preferences are transferrable from vehicle-to-vehicle (the adjustment preferences are data which is capable of being transferred). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri in view of Dhaini (US 2019/0366878).  Yetukuri does not teach wherein the seat back is adjusted based on input including vehicle speed, drive type, drive duration and/or road conditions.  However, Dehaini teaches a vehicle seat with an adjustable backrest which receives input regarding velocity and road conditions (paragraph 0057).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the controller to adjust the seat back based on input regarding velocity and road conditions in order to provide the desired comfort to the user.
As concerns claim 4, Yetukuri, as modified, teaches wherein the adjustment is dynamic adjustment (movement of the angle of the backrest is considered dynamic adjustment as it involves movement). 
As concerns claims 6 and 7, Yetukuri does not teach wherein the seat back is adjusted based on input including vehicle traits including suspension.  However, Dehaini teaches a vehicle seat with an adjustable backrest which receives input regarding the vehicle suspension (paragraph 0046).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the controller to adjust the seat back based on input regarding the vehicle suspension in order to provide the desired comfort to the user.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri in view of Fields et al. (US 2021/0309124) (“Fields”).  Yetukuri does not teach wherein the vehicle data includes road conditions including precipitation.  However, Fields teaches “determining a better/safer physical configuration for the interior vehicle component 140 and to cause the actuator component 130 to adjust the physical configuration of, and/or restrict movement of, the interior vehicle component 140 in response to the external driving condition being detected” (paragraph 0045) with the interior component 140 being a seat (paragraph 0051) and an external driving condition being precipitation (paragraph 0041).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include precipitation as a road condition detected for determining adjustment of the seat in order to provide additional safety to the vehicle occupants.

Claims 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri.  Yetukuri discloses wherein the direct feedback includes a user response on a vehicle infotainment system in response to a seat position (paragraphs 0039, 0040: 140 is a touchscreen on which the user may provide feedback based on the adjustment).  Yetukuri does not expressly teach wherein the response on the screen is in the form of “thumbs up” or “thumbs down.”  However, this is considered an old and well known in the art for providing feedback to an inquiry and would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try in order to provide quick and easy feedback to the ECU.  
As concerns claim 22, Yetukuri does not expressly teach wherein the seat may be manually adjusted.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to allow a user to adjust the seat manually during automatic adjustment in order to prevent discomfort or placing the driver in an unsafe position. 
As concerns claim 23, Yetukuri, as modified, teaches wherein user-made adjustments are saved to the remote device as a user adjustment preference (paragraph 0036: As the ECU 40 adjusts the seat assembly 20 and/or receives feedback from the occupant 44, the ECU 40 may update the associated occupant profile (e.g., the occupant profile may include information indicating what phrases/terms and adjustments are preferred by the occupant 44).

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive.  With respect to the 112 rejection of claims 1 and 25, Applicant argues that page 4, lines 16-17 states that “[t]he actuators preferably reposition the seat to a different seating position with a slow movement average of typically less than about 10 centimeters per second" which provides the metes and bounds for the terms slow/slowly in the respective claims.  The Office disagrees.  The specification provides these as preferable speeds and the movement of the actuators “in preferred embodiments.”  These are considered preferential examples of a “slow movement average” and are not definitions of the term “slow” or “slowly” delimiting its scope.  There is no range provided for what may be considered slow and as such one having ordinary skill in the art would not be able to ascertain what the specification discloses or Applicant considers to be the upper bounds of the term slow (i.e. Is 12cm/s slow? Would 120 cm/s also be considered slow?).  The rejection is therefore maintained.
Applicant additionally argues that because Yetukuri does not expressly state that the seat actuators move the vehicle seat while the vehicle is moving, the reference does not anticipate claims 1 and 25.  The Office disagrees.  Movement of the seat adjustment actuator while the car is being driven is the purpose of the device, which is considered old and well known in the art and inherent in the normal and logical use of the device.  A person having ordinary skill in the art would understand that seat adjustment actuators and sensors associated with the comfort, soreness and fatigue of an occupant in a driver’s seat are present to be used while driving as movement is the express purpose of automobiles and the seat adjustment mechanisms were invented to assist in providing a safer and more comfortable driving experience.  There is no discussion of the seat adjustment actuators turning off or not being able to be used when the vehicle is moving and there is no reason to suggest that the seat adjustment actuators were not intended to be used while the vehicle is in motion.  The prior art reference of Kim et al. (US 2017/0327124) is provided by way of example showing that seat adjustment mechanisms and their associated sensors are known to be used while vehicle is moving (discussed at least in the Abstract and paragraph 0026).  Further, in similar vein as Applicant’s contention that anti-fatigue seat adjustment mechanisms are not understood to be used while a vehicle is being driven, Yetukuri discloses a vehicle which is generally considered “moving” by broadest reasonable interpretation in that it is on the Earth which is rotating and revolving about the Sun.  As such, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636